Citation Nr: 0916854	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-16 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1978 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The record reflects that the Veteran requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for April 16, 2009.   However, the 
Veteran failed to report for this hearing.  Accordingly, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d).


FINDINGS OF FACT

The preponderance of the evidence establishes that the 
Veteran does not have a diagnosis of PTSD in accordance with 
the DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in May 2002, prior to the rating decision on appeal.  Thus, 
the timing requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for PTSD.  The RO also 
explained what information and evidence he must submit and 
what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R.    § 3.159 
(b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating prior to the rating decision on appeal as per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, he was provided with such information by a 
notification letter dated in March 2006.  Moreover, as the 
Veteran's claim for service connection for PTSD is being 
denied, the assigning of a disability rating or effective 
date is moot.  


Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board finds that VA also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder.  Post-service treatment records have also 
been obtained and associated with the claims folder.  The 
Veteran was afforded a VA examination in March 2007 with 
respect to the claim on appeal.  

The Board notes that the Veteran has raised argument that the 
development of his purported in service stressors has not 
been complete.  However, as discussed below, the outcome of 
the appeal currently turns on the fact that the preponderance 
of the evidence is against a finding that the Veteran has 
diagnosis of PTSD.  Verification of a stressor is therefore 
secondary matter at this time.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred or 
aggravated in service.  38 C.F.R. § 3.303(a) (2008).


In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the DSM-IV.

III.	Analysis

The Veteran contends that he incurred PTSD as a result of his 
active service.   

In this case, service connection must be denied because the 
preponderance of the evidence is against the finding that the 
Veteran has a current medical diagnosis of PTSD.  

The Veteran's service treatment records do not reveal any 
treatment for psychiatric disorders during service.  
Following service, the records appear to indicate that the 
Veteran was first treated for psychiatric problems in 2001.  
The VA outpatient records dated in 2001 show that the Veteran 
underwent several psychiatric evaluations.  In March 2001, a 
diagnosis of major depressive episode was listed on Axis I.  
In an April 2001 record, it was noted that the Veteran 
described a recent year or two experience with symptoms that 
suggested major depressive disorder.  He was also thought to 
have symptoms suggestive of somatization disorder and 
possibly delusional disorder although the latter did not seem 
clear on the present history.  It was noted that there was a 
possibility of a cognitive disturbance related to volatile 
substance exposure when he was in the military.  There was no 
diagnosis of PTSD listed.  In May 2001, the Veteran was again 
evaluated.  The examiner performed the MMPI-2 test and noted 
that while it was valid, it was suggestive of a tendency to 
exaggerate symptoms and problems as a plea for help.  His 
entire profile was elevated with the exception of scales 4, 
9, 0.  The examiner listed a diagnosis of conversion disorder 
versus delusional disorder, somatic type.  There was no 
diagnosis of PTSD provided.  

In a November 2001, the Veteran was evaluated for PTSD.  The 
Veteran reported that he had trouble eating, felt depressed, 
and could not sleep properly.  He reported some suicidal 
thoughts but no plans.   He was fully oriented.  The Veteran 
described various stressors that he allegedly experienced 
during his time in service.  The examiner noted that the 
Veteran reported traumatic events in the service in Nicaragua 
and in Colombia that replayed for him.  It was noted that the 
Veteran reported symptoms consistent with PTSD.  It was also 
noted that the Veteran reported secondary major depression.  
In another November 2001 record, the examiner listed a 
diagnosis of adjustment disorder with a major depression with 
suspiciousness and severe anxiety.  There was no diagnosis of 
PTSD provided.  

Following these evaluations, the VA outpatient treatment 
records show diagnoses of PTSD and diagnoses of adjustment 
disorder, adjustment reaction, somatization disorder, and 
delusional disorder with paranoid symptoms.  However, none of 
these records include any testing data to support the 
diagnosis.  See April 2002, July 2003, June 2004, and October 
2004 VA outpatient treatment records.  Indeed, a May 2007 
treatment note suggests that diagnosis of PTSD between 
January 2003 and October 2004 was just "listed."  The 
examiner did not cite to any empirical data that was used to 
support the PTSD diagnosis.

To clarify the Veteran's diagnosis, the Veteran was afforded 
a VA examination in March 2007.  By contrast to the above 
evidence, the examiner reviewed the claims folder, conducted 
the MMPI-II and the Mississippi scale for combat-related 
stress.  The Veteran reported that he experienced traumas 
including volcanoes, earthquakes, and airplane crashes.  The 
examiner noted that one stressor had been verified with 
regard to witnessing a crew chief get severely injured and 
that the Veteran reported that he had a strong emotional 
reaction to the event.  However, it was noted that the 
Veteran did not appear distressed or uncomfortable when 
discussing the stressor.  The examiner noted that given that 
the specific event was conceded, it was assumed that the 
Veteran met the Criterion A for PTSD.  The Veteran also noted 
that he had nightmares related to the event that occurred 
frequently and that he had flashbacks, but not flashbacks 
related to his verified stressor.  He stated that he felt 
anxious and nervous and experienced nausea when he smelled 
barbecued meat.  He also stated that as a result, he found it 
difficult to participate in family and social functions.  It 
was noted that these symptoms would be considered to be 
consistent with criterion B reexperiencing symptoms for PTSD.  
The Veteran acknowledged that he avoided thoughts and 
feelings associated with the traumatic event and that he did 
not talk about it.  He denied memory lapses of the event.  He 
reported subclinical feelings of detachment and alienation 
from other individuals, but he did indicate that he had 
buddies.  He acknowledged a restricted range of affect where 
he did not get emotionally connected with other people and, 
therefore, these symptoms were consistent with avoidance and 
numbing symptoms of PTSD.  The Veteran also acknowledged 
Criterion D arousal symptoms and that he woke up every 15 to 
20 minutes because he had sleep apnea.  He also endorsed 
irritability and anger outburst, which he attributed to 
resulting in his divorces.  He denied significant 
concentration difficulties.  He also endorsed an exaggerated 
startle response.  These symptoms were also consistent with 
increased arousal symptoms of PTSD.  However, it was noted 
that the Veteran produced an MMPI-II of questionable 
validity.  The validity profile was that of a "person who 
may be responding to the test in a way in which to strongly 
denied psychological and physical health."  That is, he 
endorsed a lack of feeling good physically and emotionally.  
In addition, he endorsed a high level of emotional distress 
highlighting depression, anxiety, somatic concerns, and 
interpersonal sensitivity.  It was noted in his records that 
a previous MMPI-2 also had questionable validity and appeared 
to have been exaggerated.  His responses to the Mississippi 
Scale for combat-related stress resulted in a score 
significantly above the average range for Veterans with PTSD.  

In summary, the examiner noted that the Veteran reported a 
number of traumatic events and that only one event had been 
conceded by VA and there were inconsistencies with the 
descriptions of the event.  In addition, there were 
inconsistencies and hyperbole in his self report which tended 
to be fantastic and have strong grandiose and paranoid 
themes.  This presentation would be suggestive of a 
delusional disorder.  In addition, he did not report other 
psychotic symptoms and the beliefs were non-bizarre, 
systematized, and enduring.  The criterion B reexperiencing 
symptoms did tend to relate to that specific conceded event; 
however, the avoidance, numbing, and increased arousal 
symptoms were more likely than not the result of other 
emotional disturbances.  Also, there was minimal 
documentation of PTSD-type symptoms occurring until recently.  
His MMPI-2 was of questionable validity and was consistent 
with a person who acknowledged a lack of health and well-
being and a great deal of emotional distress and turmoil.  
The examiner listed a diagnosis of Delusional Disorder and 
Depressive disorder, NOS on Axis I.  There was no diagnosis 
of PTSD provided.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board affords greater probative value to the March 
2007 VA examination report.  The opinions provided were based 
on a mental status examination, review of the Veteran's 
clinical history, and the performance of necessary testing 
including the MMPI-2 and the Mississippi scale for combat-
related stress.  Further, a complete rationale was included 
in the negative findings.  By contrast, the November 2001 
PTSD evaluation only noted that the Veteran's reported 
symptoms were consistent with PTSD and the examiner did not 
provide a definitive diagnosis.  Further, the evaluation did 
not make any reference to the DSM-IV criteria.  Lastly, the 
Board recognizes that the VA treatment records reveal 
diagnoses of PTSD.  However, the VA physicians did not make 
any references to the DSM-IV and the diagnoses appear to be 
based on the Veteran's self-report of his symptoms and 
history, and not on a thorough evaluation of the Veteran, to 
include psychological testing, or a review of the claims 
folder.  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Furthermore, 
it does not appear that the diagnoses were related to any of 
the Veteran's alleged military stressors as they were not 
discussed in the treatment records.  See 38 C.F.R. § 
4.125(a).  Consequently, the Board finds the opinion of the 
March 2007 VA examiner to be the most persuasive in this 
case.  See Gabrielson, supra.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  

The Board acknowledges the Veteran's personal assertions and 
the lay statement from C.M.F. indicating that the Veteran 
suffered from PTSD.  However, lay persons such as the Veteran 
and C.M.F., are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Accordingly, the Board 
concludes that the Veteran does not have competent medical 
diagnosis of PTSD.



Without evidence of a current diagnosis of PTSD which 
conforms to diagnostic criteria under DSM-IV, a preponderance 
of the evidence is against the Veteran's claim for service 
connection for PTSD.  No further discussion of the two 
remaining elements of a PTSD service connection claim is 
necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The benefit of the doubt rule does not apply, and the 
claim for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


